DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s after final response filed July 12, 2022 to the Final Rejection of March 14, 2022 is acknowledged.  Claims 1-5 are pending, claim 1 is independent.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed sheet of bendable material is Siegwart (DE 14352854 B1, machine translation), originally of record from the non-final rejection dated November 22, 2019.  Siegwart teaches a bendable metal strip material formed into ventilation ducts (claim 1; FIG. 1; [0010]; duct body) with a leading end, trailing end and side edges extending between the leading edge and the trailing edge (FIG. 1; [0010]); lead and trailing notches indented into the side edge at intervals that extend to an inward edge (FIG. 1; [0010]; claim 4, reference character 17), where the side edge strips bend around a bend line and a bend line defines from the side bend line to the side edge (FIG. 1; [0017], claim 4, bend line is reference character 9 and notches 17 extend to this side edge (9) in figure 1), and intermediate/lateral notches (four are shown, claims requires two of each) indented into the side edges to the side bend line between the lead and trail notches (FIG. 1; [0015]; intermediate/lateral notches are reference character 7 and shown extending to the side bend line 9 between leading and trailing notches 17) and a cut slots past the bend line (9) toward the center of the sheet past notches (17) (7) (FIG. 1; [0017], see examiner added encircled “A” where the cut slot is and “B” where the notch is), the notches 17 form half the cutouts (female), and it is formed into a squared body (claim 1; FIG. 5; [0010]; [0012]; duct body).

    PNG
    media_image1.png
    439
    240
    media_image1.png
    Greyscale
(lower right corner of FIG. 1)

Siegwart does not teach or suggest, alone or in combination with the prior art, wherein said leading end defines a male seam portion, and said trailing end defines a female seam portion, said female seam portion capturing said male seam portion when said leading end and said trailing end are joined together…and said male and female seam portions are formed parallel to said leading end and said trailing end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments, filed July 12, with respect to the restriction by original presentation of March 14, 2022 and the objection to claim 5 have been fully considered and are persuasive.  The objection of March 14, 2022 has been withdrawn, and the need for a restriction has been obviated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784